Citation Nr: 1340067	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  09-45 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether a reduction from 30 percent to 10 percent for service-connected menorrhagia was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

REMAND

The Veteran served on active duty from August 1995 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, in which the RO reduced the Veteran's disability evaluation for her service-connected menorrhagia from 30 percent to 10 percent, effective November 1, 2007.  The Veteran argues that the reduction in disability evaluation was erroneous.

The Board notes that the procedural history of this case, which has been described at length in the Board's prior decisions, is a lengthy one, involving multiple actions by the Board and an appeal to and remand from the United States Court of Appeals for Veterans Appeals (Court) by way of the granting of an August 2012 Joint Motion for Remand (JMR) filed by the Veteran's representative and VA's General Counsel.  The case was most recently before the Board in February 2013, at which time it was remanded for further development.  Specifically, the Board requested that the Veteran be scheduled for a VA gynecological examination, to be conducted by a clinician other than the one who had previously examined the Veteran in August 2006 and provided an April 2011 addendum opinion.  The purpose of the examination was to determine whether there has been a sustained improvement in disability starting at any time since March 2001.  

In accordance with the terms of the Board's February 2013 remand, the AOJ attempted to schedule the Veteran for a gynecological examination at the New Orleans, Louisiana, VA Medical Center (VAMC) with a clinician other than the one who had previously examined the Veteran.  A review of e-mail correspondence between various VA employees shows that the only OB/GYN on staff at the New Orleans VAMC is the clinician who previously examined the Veteran.  In order to comply with the Board's February 2013 remand directives, the AOJ attempted to schedule the Veteran for a VA examination at the Biloxi, Mississippi, VAMC, but the Veteran stated that that was too far for her to travel and indicated child care issues.  She requested that the examination be performed at the New Orleans VAMC.  

Given this information and because it would be helpful for an examination to be performed in connection with the requested opinion, the Board finds that the matter must again be remanded for the AOJ to schedule the Veteran for a VA examination, which examination can be performed by the clinician who previously examined the Veteran.  In this regard, the Board finds that there has been substantial compliance with the terms of its earlier remand, as the AOJ attempted to follow the February 2013 remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that, although under Stegall v. West, 11 Vet. App. 268, 271 (1998) the Board errs as a matter of law when it fails to ensure compliance with the terms of a remand order, it is substantial compliance, not absolute compliance, that is required).  However, given that the Veteran does not want to travel to another VAMC and that there is only one OB/GYN on staff at the New Orleans VAMC, under the circumstances presented here, the Board finds it necessary to afford the Veteran a VA examination with any clinician who possess the necessary qualifications to conduct the requested examination, regardless of whether that clinician has previous examined the Veteran.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ schedule the Veteran for a VA gynecological examination.  (This examiner may be completed by any qualified clinician regardless of whether that clinician previously examined the Veteran.)  The claims folder, including a copy of this remand and any relevant medical records contained in the Veteran's Virtual VA file, must be made available to and reviewed by the examiner for review in conjunction with the examination.

All indicated tests and studies should be performed, to include a pelvic ultrasound, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should obtain from the Veteran a detailed history of her menorrhagia from March 2001 forward, to include related symptoms and the impact of her menorrhagia on her functional capacity.  Then, to the extent possible, the examiner should provide a longitudinal analysis of the severity and functional impact of the Veteran's menorrhagia from March 2001 forward.  This analysis should be based on consideration of the medical evidence of record, the Veteran's self-reported history, the lay evidence of record, to include the Veteran's November 2010 hearing testimony, and current examination findings.  

The examiner should then opine as to (1) whether the Veteran's menorrhagia underwent a material improvement at any point since March 2001 and (2) whether any such improvement was reasonably certain to be maintained under the ordinary conditions of life.  The examiner's focus should be on whether the underlying disability and Veteran's ability to function actually improved and not on whether criteria for a 30 percent rating were no longer met.  The examiner should also comment on the impact of the disability on the Veteran's occupational functioning.  If sustained material improvement is found, the examiner should indicate the approximate date of improvement.  The examiner should also provide citation to the records that form the basis for a finding of material improvement.

A complete rationale for all opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth in detail and explained in the context of the record.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required).  

(In the event that the Veteran fails to report for the scheduled examination, the examiner should review the record and provide, to the extent possible, answers to the questions posed in this remand.)

2.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The Board is especially concerned with obtaining a longitudinal analysis of the severity and functional impact of the Veteran's menorrhagia from March 2001 forward.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If a benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until she is notified by the AOJ.  She has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


